Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “wherein the first and second support walls are removably coupled to the product compartment” as recited in claim 9 line 1-2 must be shown or the feature(s) canceled from the claim(s).  The walls are not shown to be removable.
Therefore, the limitations “the first dispensing port and product compartment are in separate rooms” as recited in claim 24 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-5 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Deaton (US 3,831,807).
Referring to claims 1,3,4,8 and 10.  Deaton discloses a vending machine (20; Figure 1), comprising: 
an inverted U-shaped housing (see upside down U shaped housing of 20; Figure 1) extending vertically from a floor comprising a first support wall (24 left and vertical portion of left side wall 26), a second support wall (24 right and vertical portion of right side wall 26), and an elongated product compartment (product compartment extending 

product compartment (product compartment extending from tray module 122 to tray module 124; Figure 1) is vertically elevated (supported above the floor) by the first support wall (24 left and vertical portion of left side wall 26) and the second support wall (24 right and vertical portion of right side wall 26) such that the product compartment (product compartment extending from tray module 122 to tray module 124; Figure 1), the first support wall (24 left and vertical portion of left side wall 26), and the second support wall (24 right and vertical portion of right side wall 26)

defines a vending space (space extending from the bottom of tray module 122 to the bottom surface of 22) disposed directly below the product compartment (product compartment extending from tray module 122 to tray module 124; Figure 1) and directly between the first support (24 left and vertical portion of left side wall 26) and the second support wall (24 right and vertical portion of right side wall 26);



a robotic implement (feeding mechanism 86) disposed in the product compartment (product compartment extending from tray module 122 to tray module 124; Figure 1) that is configured to deliver a product from the product compartment (product compartment extending from tray module 122 to tray module 124; Figure 1) to the dispensing port (42), wherein the product compartment (product compartment extending from tray module 122 to tray module 124; Figure 1) comprises a top surface (top surface of 22) and a bottom surface (bottom surface of tray module 122).

Referring to claim 5.  Deaton discloses a vending machine (20; Figure 1), 
wherein the vending space (space extending from the bottom of tray module 122 to the bottom surface of 22) is sized for a structure to be disposed below the product compartment (product compartment extending from tray module 122 to tray module 124; Figure 1) inside the vending space (space extending from the bottom of tray 

Referring to claim 9.  Deaton does not disclose wherein the first and second support walls are removably coupled to the product compartment (the vending machine support walls can be disassembled). Furthermore, no such structure is shown which allows in the applicant’s vending machine which support walls to be removably coupled to the product compartment, see drawing objection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton (US 3,831,807)(alone).

Referring to claim 2.  Deaton discloses a vending machine (20; Figure 1), comprising: 
wherein the product compartment (product compartment extending from tray module 122 to tray module 124; Figure 1) is vertically elevated from a floor by an 
Deaton does not specifically disclose the product compartment is vertically displaced from a floor by at least 4 feet.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teaching of Deaton to have included the height of the product compartment as being vertically elevated from a floor by at least 4 feet because the elevation would allow easy access to a standing user, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Referring to claim 6.  Deaton does not disclose wherein the structure comprises a gas station gasoline pump.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teaching of Deaton to have included the height of the structure to accommodate a gas station pump disposed in the void space of the vending apparatus, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haji (JP 10340384 A) in view Johnson (US 3,251,505).

Referring to claims 11, 15 and 17.  Haji discloses a product dispenser (Figure 4), comprising:
a support structure (support walls supporting housing 10 above the floor by member 1; Figure 3) extending vertically from a floor (walls mounted to support housing 10; Figure 3), wherein the support structure (1) comprises a first wall (left wall of the 1) and a second wall (right wall of the 1); 
a product compartment (compartment 10) configured to store products (12) to be vended extending horizontally from the support structure (see container 11), wherein the product compartment (compartment 10) comprises a top surface (top surface of 10) and a bottom surface (bottom surface of 10) defining a height of the product compartment (the difference between the top and bottom surface of compartment 10); and
a dispensing port (32; Figure 5) coupled to the product compartment (compartment 10) and accessible by a user to receive a vended product (dispensed into 32),

wherein the dispensing port (32; Figure 5) is disposed inside the space (space below the elevated product compartment 10 and confined by the first and second support walls) and is adjacent to one of the first wall (relatively next to the first side wall of the right side of 1 as shown in Figure 1) and the second wall (not next to the second wall), and
wherein the height (elevation of 10) of the product compartment (compartment 10) is less than the distance between the floor and the bottom surface of the product compartment (the height of 10 is less than the elevated height of 10; see Figure 3).

Haji does not specifically disclose a space is disposed directly below the bottom surface of the product compartment between the floor and the bottom surface of the product compartment and between the first wall and the second wall.

Johnson discloses a vending machine (Figure 1) wherein a space (space between members 26 and 154; Figure 1) is disposed directly below the bottom surface 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haji to include a space is disposed directly below the bottom surface of the product compartment between the floor and the bottom surface of the product compartment and between the first wall and the second wall as taught by Johnson because locating support walls directly below the product compartment would provide direct support for the raised product compartment and reduce the overall footprint of the vending machine.

Referring to claim 12.  Haji discloses a product dispenser (Figure 4), further comprising a robotic implement (16) disposed in the product compartment (10).

Referring to claims 13 and 14.  Haji discloses a product dispenser (Figure 4), wherein the robotic implement (16) is configured to move transversely along an x-axis direction (axis along 13; Figure 4) of the product compartment (10).

	Referring to claim 16.  Haji discloses a product dispenser (Figure 4), further comprising:
a robotic implement (16);

a dispensing opening (top opening of 18),
wherein the robotic implement (16) is configured to move a product (12) from the product cartridge (11) to the dispensing opening (top opening of 18; see arrows in Figure 4).

Referring to claim 19.  Haji discloses a product dispenser (Figure 4), further comprising a back wall disposed behind the space (front wall of 1; see Figures 1 and 2).

Allowable Subject Matter

Claims 20-23 are allowed.
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 would be allowable if the drawing objection cited above is overcome.

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are partly persuasive. See modified rejections above in view of Deaton (US 3,831,807).
Claim 9 recites the limitations wherein the first and second support walls are removably coupled to the product compartment in line 1-2 however, the walls removably 
Claim 24 recites the limitations wherein the first dispensing port and product compartment are in separate rooms in lines 1-2 however, the no structure as claimed is shown. It is required the elements by clearly shown in the provided drawings.
Applicant argues a person of ordinary skill in the art would not have been motivated to combine Haji and Johnson because the references disclose systems directed at substantially different devices.  Both devices of Haji and Johnson disclose a vending machine therefore Haji and Johnson are in the same field of art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reference of Johnson discloses a product compartment supported by a first and a second side wall.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RAKESH KUMAR/          Primary Examiner, Art Unit 3651